[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


         United States Court of Appeals
                    For the First Circuit

No. 01-2126

                        GEORGE P. GROTLISCH,

                    Plaintiff, Appellant,

                                 v.

       GENERAL DYNAMICS DEFENSE SYSTEMS, INC., ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Michael     A. Ponsor, U.S. District Judge]


                               Before

                        Selya, Circuit Judge,

                 Stahl, Senior Circuit Judge,

                  and Lipez, Circuit Judge.


     Kevin G. Powers, Robert S. Mantell, and Rodgers, Powers &
Schwartz LLP on brief for appellant.
     Robert B. Gordon, Robert A. Skinner, and Ropes & Gray on
brief for appellees.




                         February 11, 2002
          Per Curiam.     On November 2, 1994, defendant-appellee

General Dynamics Defense Systems, Inc. (GDDS) advised plaintiff-

appellant George P. Grotlisch that he would not be permitted to

return to work unless and until he underwent a psychological

evaluation.1 GDDS reiterated this requirement to Grotlisch on

several   subsequent    occasions.     A     stalemate    ensued:     the

appellant refused to undergo the examination and GDDS refused to

allow him to return to work.

          Several years later, the appellant filed this suit in

the   United   States    District    Court    for   the    District    of

Massachusetts.   In his complaint, he alleged that the imposition

of the psychological examination requirement offended his rights

under (1) the Americans with Disabilities Act, 42 U.S.C. §§

12101-12113; (2) the Family and Medical Leave Act, 29 U.S.C. §§

2601-2654; and (3) the handicap discrimination provisions of

Mass. Gen. Laws ch. 151B, § 4(16) (Chapter 151B).           Following a

round of pretrial discovery, the district court ruled that the

appellant's claims were time-barred and granted summary judgment

in favor of GDDS.       Grotlisch v. GDDS, No. 99-30248 (D. Mass.

June 6, 2001) (unpublished memorandum of decision).          This appeal



      1
     Two of GDDS's predecessors in interest are codefendants in
this action.   Because the inclusion of these entities has no
bearing on the dispositive issue, we opt for simplicity and
treat the case as if GDDS were the sole defendant.

                                 -3-
followed.      In it, the appellant presses only his Chapter 151B

claim.

              The statute of limitations applicable to claims under

Chapter 151B has two components:                a plaintiff must complain to

the    Massachusetts         Commission     Against     Discrimination       (MCAD)

within six months of the alleged act of discrimination, and must

also sue within three years of the alleged act.                   See Mass. Gen.

Laws ch. 151B, §§ 5, 9.                  Here, it is undisputed that the

appellant      knew     in    November     of   1994    about   the    employer's

requirement that he undergo a psychological evaluation as a

condition precedent to returning to work, yet neglected to file

his charge of discrimination with the MCAD until March 25, 1997

(more than two years later).             By like token, he did not file the

instant action until November 1, 1999 (nearly five years after

the initial perpetration of the allegedly discriminatory act).

We    agree   with     the   district     court   that    these   lapses     —   the

untimely administrative filing and the tardy commencement of

suit — bar the maintenance of this civil action.

              The appellant's arguments to the contrary are uniformly

unavailing.           Most    are   so    far-fetched     as    not    to   require

discussion.         A few comments suffice to dispose of the remainder.

              The    asseveration        that   the    record   here    evinces    a

systemic violation — that is, that GDDS was engaged in enforcing


                                          -4-
an ongoing policy of discrimination that extended into the

limitation period, Appellant's Br. at 28-32 — is insupportable.

For this purpose, a "policy" requires a showing of a general

practice aimed at members of a protected class of employees.

Cuddyer v. Stop & Shop Supermarket Co., 434 Mass. 521, 531 n.12,

750 N.E.2d 928,      936   n.12   (2001).       The     appellant    does   not

identify any general practice aimed at a class of employees as

the   predicate      for    his   discrimination         claims,   but,    rather,

describes discrimination arising solely from the employer's

treatment      of   him    alone.2      This    is     not   enough:      discrete

discriminatory acts against an individual employee, even if

repeated, do not constitute a general practice (and, therefore,

do not constitute a systemic violation).                     Megwinoff v. Banco

Bilbao Vizcaya, 233 F.3d 73, 76 (1st Cir. 2000); Provencher v.

CVS Pharmacy, 145 F.3d 5, 14 (1st Cir. 1998).

            The appellant also maintains that certain letters sent

to him by GDDS within the limitation period gave rise to new,

distinct causes of action.             See Appellant's Br. at 32-35. This

argument    was     not    raised      before    the    lower    court    and    is,

therefore, forfeit.         McCoy v. Mass. Inst. of Tech., 950 F.2d 13,


      2
     To be sure, the appellant boldly asserts at one point that
"there was evidence that the policy was applied to others . . .
." Appellant's Br. at 40-41. This is sheer persiflage. Our
examination of the record reveals no such evidence, and the
appellant identifies none.

                                         -5-
22 (1st Cir. 1991) ("It is hornbook law that theories not raised

squarely in the district court cannot be surfaced for the first

time on appeal.").         In all events, the letters to which the

appellant adverts merely restate what he had been told earlier:

that he could not return to work at GDDS without submitting to

a   psychological   evaluation.           Those    reaffirmations     of    the

employer's previously stated requirement do not give rise to a

new cause of action.        See Dugan v. Ball State Univ., 815 F.2d
1132, 1135 (7th Cir. 1987).

          Finally, the appellant insists that his action is

timeous under the continuing violation doctrine.                 Appellant's

Br. at 35-45.     This thesis does not withstand scrutiny.3

          Because    there    is    no    cognizable   showing    here     of   a

systemic violation, see supra, the appellant's argument reduces

to a claim of a serial violation.               But the facts of record do

not support such a claim:          the appellant's complaint addresses

a   discrete    decision    by     GDDS    to    require   a   psychological

evaluation as a condition of returning to work.                The employer's

subsequent adherence to that decision does not constitute a


     3
     The appellant is in error when he suggests that the
continuing violation doctrine under Massachusetts law is "far
more liberal" than under federal law. Appellant's Br. at 37.
See, e.g., Carter v. Comm'r of Correction, 43 Mass. App. Ct.
212, 221-22, 681 N.E.2d 1255, 1261-62 (1997) (citing federal
case law and applying an identical standard to a continuing
violation issue).

                                     -6-
series    of    separate    acts       of   discrimination.          That   ends   the

matter:     to constitute a serial violation, "[t]he series must

contain a specific beachhead violation occurring within the

limitations period," Pilgrim v. Trustees of Tufts College, 118
F.3d 864, 869 (1st Cir. 1997), and the instant record fails to

show an actionable "beachhead violation" occurring within that

time frame.

               We   need   go    no    further.        To    the   extent   that   the

appellant makes other arguments, they are subsumed by the above,

patently       meritless,       or    both.       In   the   final   analysis,     the

appellant blurs the line "between discriminatory acts and the

ongoing injuries which are the natural, if bitter, fruit of such

acts."     Jensen v. Frank, 912 F.2d 517, 523 (1st Cir. 1990).

When that line is clearly drawn, it becomes readily apparent

that the district court did not err in entering summary judgment

in GDDS's favor on timeliness grounds.



Affirmed.       See 1st Cir. R. 27(c).




                                            -7-